 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     TIFFANY NOCON
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Tiffany_Nocon@fd.org

 7   Attorney for Corey Terrell Rowe

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:15-cr-016-APG-PAL

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   COREY TERRELL ROWE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Tiffany Nocon, Assistant Federal Public Defender, counsel for Corey Terrell Rowe, that
21   the Revocation Hearing currently scheduled on September 12, 2019 at 10:30 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel needs time to prepare sentencing arguments, interview potential
25   witnesses, and gather support letters.
26          2.      The defendant is in custody and agrees with the need for the continuance.
 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 9th day of September, 2019.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7      /s/ Tiffany Nocon                              /s/ Daniel J. Cowhig
     By_____________________________                By_____________________________
 8   TIFFANY NOCON                                  DANIEL J. COWHIG
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:15-cr-016-APG-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     COREY TERRELL ROWE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                 October 31, 2019 at the
     September 12, 2019 at 10:30 a.m., be vacated and continued to ________________

12            9 00 a.m.; or to a time and date convenient to the court in Courtroom 6C.
     hour of ___:___

13          DATED this 10th
                       ___ day of September, 2019.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
